HCIM Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 April 29, 2015 FILED VIA EDGAR U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C.20549 Re: HCIM Trust (the “Trust”) File Nos.: 333-190020 and 811-22871 Dear Sir or Madam: Pursuant to Rule 485(b) of the Securities Act of 1933, as amended, the Investment Company Act of 1940, as amended, and the regulations thereunder, transmitted herewith on behalf of the Trust and its series, Hatteras Disciplined Opportunity Fund, is Post-Effective Amendment No. 5 and Amendment No 6 to the Trust’s Registration Statement on Form N-1A to be effective on April 30, 2015. If you have any additional questions or require further information, please do not hesitate to contact me at (414)765-5586 or michael.barolsky@usbank.com. Very truly yours, /s/ Michael D. Barolsky Michael D. Barolsky, Esq. Vice President U.S. Bancorp Fund Services, LLC, as Administrator for HCIM Trust
